 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

   
  
 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS JUN 2.9 2021
DALLAS DIVISION

 

CLERK, U.S. DISTRICT COUR’

 

UNITED STATES OF AMERICA § By.
§
§

v. § NO. 3:14-CR-111-K
§

JOSHUA SUTHERLAND §

Defendant

REPORT & RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE
AND DEFENDANT’S WAIVER OF RIGHT TO OBJECT

Defendant JOSHUA SUTHERLAND, is charged in a petition with a violation of the terms
of his supervised release. On this date, the United States magistrate judge conducted a
revocation hearing. Defendant appeared in person and represented by counsel.

Based on Defendant’s plea of true to the allegations in the petition and the evidence and
arguments offered at the hearing, the magistrate judge recommends the United States District

Judge:
find Defendant violated the terms of his supervised release;

0 revoke Defendant’s supervised release;
QO impose a sentence of an additional term of imprisonment of months with

a er term of ._ months of supervised release fo follow; and
nase, to alin) hin,
wx) 1 hss
June 29, 2021 omwlany
Date REBECCA RUTHSRFORD

UNITED STATES N{JAGISTRATE JUDGE

  
  

 

 

    
 
 
 

CH ENVEM
SO RECOMMENDED.

   

In open court, the magistrate judge informed Defendant that any recommendation of
revocation of supervised release, and the imposition of any sentence, is subject to the approval of
the United States District Judge, and that Defendant may object to the magistrate judge’s
recommendation before any additional sentence is imposed.

I, Defendant JOSHUA SUTHERLAND, hereby
“waive my right to object to the report and recommendation of the magistrate judge.

OG do NOT waive my right to object to the report and recommendation of the magistrate

judge.

ate

 

Defense Counsel

Consented to by United States Qrrhun

Afsistant U.S. Attorney

 
